Case 1:19-cv-04650-AJN-SN Document 105-15 Filed 03/02/21 Page 1 of 4




                        EXHIBIT 15
                       Case 1:19-cv-04650-AJN-SN Document 105-15 Filed 03/02/21 Page 2 of 4


      P-CARD / PAID OUT LOG                                                                                            Fa I I 2019


      All supplies and services should be paid through corporate channels. Repair and maintenance issues should be handled
      through the Facility Contact Center (FCC) at 1 (877) 728-9349.


      P-Card
      P-Card purchases are for items necessary for store operations at a retail merchant. See previous page for more information
      on P-Card poli'cies and procedures.


     Paid Out
     Paid outs are for business critical exceptions. Emergericy payroll paid outs should be entered on the Emergency Wage
     Advance Log after receiving a case number from the Partner Contact Center. See previous page for more information on
     Paid Out policies and procedures.




                Date                 Description               Amount'       Category      Manager Signature    DM Verification




                                                                             / Pf~ - 7
                              I) - r.PS                                    a'W o



                             L) — j~lpg                      $;Qo
                         vg ~ k kvq


          >pi(di+3           o — w,'ps
                                                                                MD ' Al~

          Il l s/ l"                                                       P~ rg ~ A.~
                           gag~       g~, u-4




                              b          p                   I 3. >c         'Wo cc+-



                                                                         p
                                                                          + <'co( o c(~
                                                                          'aufIli ~
                                                             Im~s>        j>~r' K e ~
               I2 Y/I9                                        t,zo       y,~i& oc
                   ~I
           + ski~                                                        P %r g C )Q
                                                                           ~id. c q W




          Q pa (   tutu~
            ip>7 i )' b- I j~                        J re s
                                                            ag .IIi

         ~ 0/~ /~t~ D - ~ cps
         lbpc(/
          pg/P/( 9 J
            ~o-O~<


Confidential                                                                                                                      DEF0051511
                 Case 1:19-cv-04650-AJN-SN Document 105-15 Filed 03/02/21 Page 3 of 4




               After completing the log, place the following receipts in this envellope:
                • P-Card
                • Pa id In/Pa id Out



                                                             STGRE NUMBER




Confidential                                                                               DEF0051513
              Case 1:19-cv-04650-AJN-SN Document 105-15 Filed 03/02/21 Page 4 of 4
       Fwd: Your Amazon.corn order of Hot Shot No-Pest Strip 2... and 2 more items.

      Yenny Bonifacio
      Mon 9i16i20'l97:54PM
      To: 520154 99 Wall Street (s20154oretail.starbucks.corn>

      Order

      Sent from my iPhone

      Begin forwarded message:


               From: "Amazon.com" (auto-confirm oamazon.com)
               Date:September 16, 2019 at 7:52:06 PM EDT
               To:
               Subject: Your Amazon.com order of Hot Shot No-Pest Strip 2... and 2 more items.
               Reply-To:no-reply@amazon.com




               i ~~Am
                   azon                                                         Order Confirmation


                Hello Yenny bonifacio,

               Thank you for shopping with us. You ordered "Hot Shot No-Pest Strip 2..." and 2 other
               items. We' ll send a confirmation when your items ship.


               Your purchase has been divided into 3 orders.


               Order 1 of3

               Order ¹111-5903057-3808238



                   Arriving:                                                    Ship to:
                   Wednesday, September 25-                                      enn bonifacio
                   Thursday, September 26

                   Q.-"Your Orders
                                                                                Total Before Tax: $6.89
                                                                                E stimated Tax:   $0A6

    ://outlook.ofrice365.corn/mail/deeplink? version=2019090902.13&popoutv2=1                                   1/3



Confidential                                                                                              DEF0051533
